Title: Thomas Jefferson to James Madison, 13 May 1810
From: Jefferson, Thomas
To: Madison, James


            
              Dear Sir
               
                     Monticello 
                     May 13. 10
            
            I thank you for my your promised attention to my portion of the Merinos, and if there be any expences of transportation Etc & you will be so good as to advance my portion of them with yours & notify the amount it shall be promptly remitted. What shall we do with them? I have been so disgusted with the scandalous extortions lately practised in the sale of these animals, & with the ascription of patriotism & praise to the sellers, as if the thousands of Dollars apiece they have not been ashamed to recieve were not reward enough, that I am disposed to consider, as right, whatever is the reverse of what they have done. since fortune has put the occasion upon us, is it not incumbent on us so to dispense this benefit to the farmers of our country, as to put to shame those who, forgetting their own wealth & the honest simplicity of the farmers, have thought them fit objects of the shaving art, and to excite, by a better example, the condemnation due to theirs? no sentiment is more acknoleged in the family of Agricolists, than that the few who can afford it should incur the risk & expence of all new improvements, & give the benefit freely to the many of more restricted circumstances. the question then recurs, What are we to do 
                  with them? I shall be willing to concur with you in any plan you shall approve, and in order that we may have some proposition to begin upon, I will throw out a first idea, to be modified, or postponed to whatever you shall think better.
            
                  Give all the full blooded males we can raise to the different counties of our state, one to each, as fast as we can furnish them. and as there must be some rule of priority, for the distribution, let us begin with our own counties, which are contiguous & nearly central to the state, & proceed, circle after circle, till we have given a ram to eac 
                  every county. this will take about 7. years, if we add to the full descendants those which will have past to the 4th generation from common ewes. to make the benefit of a single male as general as practicable to the county, we may ask some known character in each county to have a small society formed which shall recieve the animal & prescribe rules for his care & government.we should retain ourselves all the full blooded ewes, that they may enable us the sooner to furnish a male to every county. when all shall have been provided with rams, we may, in a year or two more, be in a condition to give an ewe also to every county, if it be thought necessary. but I suppose it will not, as four generations from their full blooded ram will give them the pure race from common ewes.
            In the mean time we shall not be without a profit indemnifying our trouble & expence. for if, of our present stock of common ewes, we place with the ram as many as he may be competent to, suppose 50. we may sell the male lambs of every year for such reasonable price as, in addition to the wool, will pay for the maintenance of the flock. the 1st year they will be ½ bloods, the 2d ¾ the 3d 
                  ⅞ & the 4th full blooded, if we take care, in selling annually half the ewes also, to keep those of highest blood. this will be a fund for kindnesses to our friends, as well as for indemnification to ourselves; & our whole state may thus, from this small stock, so dispensed, be filled in a very few years, with this valuable race, & more satisfaction result to ourselves than money ever administered to the bosom of a shaver.there will be danger that what is here proposed, tho’ but an act of ordinary duty, may be perverted into one of ostentation. but malice will always find bad motives for good actions. shall we therefore never do good? it may also be used to commit us with those on whose example it will truly be a reproof. we may guard against this perhaps by a proper reserve, developing our purpose only by it’s execution.
            
                  ‘Vive, vale, et si quid novisti rectius istisCandidus imperti. si non, his utere mecum.’
            
              Th:
              Jefferson
           